Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00499-CR

                                   Fausto Abraham QUINONEZ,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                         From the 89th District Court, Wichita County, Texas
                                      Trial Court No. 52,103-C
                            The Honorable Mark T. Price, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 14, 2013

DISMISSED

           Fausto Abraham Quinonez has filed a motion to dismiss this appeal. The motion is signed

by both Quinonez and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion

and dismiss this appeal. See id.

                                                      PER CURIAM

DO NOT PUBLISH